Citation Nr: 1618496	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  09-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for left foot disability claimed as nerve damage incurred as a result of surgical treatment at a VA Medical Center on August 27, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1994 to July 1997.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, declined to reopen a claim for section 1151 compensation benefits for left foot nerve damage.  The Veteran filed a notice of disagreement (NOD) in December 2008, and the RO issued a statement of the case (SOC) in June 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2009. 

In December 2009, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In January 2010, the reopened the Veteran's claim for section 1151 compensation benefits but remanded the 1151 claim on the merits to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a March 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

In July 2014, the Board again remanded the 1151 claim on appeal for compliance with its prior remand.  After accomplishing further action, the AMC continued to deny the 1151 claim (as reflected in a December 2014 SSOC) and has returned the matter to the Board for further consideration. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

For the reasons expressed below, the matter on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As noted, the Veteran is seeking entitlement to compensation under 38 U.S.C.A. §1151 for a left foot disability, which she has asserted resulted from surgical treatment at the West Haven VA Medical Center (VAMC) on August 27, 2004.  The evidence reflects that the Veteran underwent endoscopy plantar fasciotomy of the left foot on August 27, 2004, after which she complained that she had more pain in her foot after the surgery than before, including pain along the lateral aspect of the left foot and burning pain along the sural nerve.  See e.g., May 2005 VA treatment record.  Subsequent evaluation variously revealed that the Veteran likely had lateral column disorder/cuboid syndrome and left lateral column instability and pain as secondary to the surgery.  See VA treatment records dated October and November 2004.  

As noted in the previous Board remand, more recent VA treatment records also reflect that, in addition to the claimed left foot nerve damage, the Veteran's left foot is also manifested by a musculoskeletal disability.  Indeed, a December 2007 MRI revealed evidence of mild intermetatarsal bursitis involving the 1st, 2nd, and 3rd spaces of the Veteran's left foot, while an October 2010 left foot x-ray revealed mild degenerative changes in the mid left foot (between the cuboid and lateral cuneiform).  

In the July 2014 remand, the Board requested that the VA physician who provided the April 2010 opinion regarding the Veteran's left foot nerve damage provide further medical opinion regarding the musculoskeletal impairments shown in the record.  The Board specifically requested that the April 2010 VA examiner address whether the Veteran currently has a musculoskeletal impairment of the left foot (including bursitis and/or mild degenerative changes between the cuboid and lateral cuneiform), and if so, whether the musculoskeletal impairment constitutes additional disability incurred as a result of the August 2004 endoscopic plantar fasciotomy of the left foot, and, if so, whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

In September 2014, the same VA physician reviewed the electronic record and stated that the Veteran currently has a musculoskeletal impairment, which she identified as mild degenerative joint disease (DJD) changes between the cuboid and lateral cuneiform.  The examiner opined, however, that it is less likely than not that the mild DJD changes constitute additional disability incurred as a result of the August 2004 endoscopic plantar fasciotomy of the left foot, noting that degenerative changes reflect age related changes, which she further opined are less likely as not carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and are at least as likely as not event not reasonably foreseeable.

While the VA physician addressed the degenerative changes in the Veteran's left foot, she did not address the bursitis shown in the December 2007 MRI.  In this regard, the Board notes that, while intermetatarsal bursitis is not noted in the MRI conducted in October 2010, there is no evidence suggesting that the December 2007 MRI is not competent medical evidence of a musculoskeletal condition manifested during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim).  Therefore, because the January 2014 VA opinion did not address whether the intermetatarsal bursitis shown in the December 2007 MRI constituted an additional disability incurred as a result of the August 2004 endoscopic plantar fasciotomy of the left foot, this claim must again be remanded for the AOJ to obtain an further medical opinion - -preferably, from another appropriate physician based on claims file review.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Additionally, the VA treatment records that were obtained following the July 2014 remand show the Veteran has continued to complain of left foot pain and has manifested a calcaneal spur in the left foot in addition to the degenerative changes noted previously.  See November 2013 VA treatment record.  Notably, the VA clinician who conducted a neurology consultation in May 2010 noted the Veteran's report that her left foot pain is the same since its onset following the August 2004 endoscopic plantar fasciotomy and further opined that the characteristics of her pain suggest that it is musculoskeletal rather than neurological in origin, given the absence of burning and tingling pain, atrophy, or decreased sensation.  

Given the evidence of an additional musculoskeletal condition affecting the left foot-namely, the calcaneal spur - and the opinion provided by the May 2010 VA clinician regarding the likely musculoskeletal nature of the Veteran's left foot pain (which has been the same since the August 2004 left foot surgery), the Board finds that this evidence must also be addressed in the addendum opinion obtained on remand.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim).  

Also, while these matters are on remand, to ensure that all due process requirements are met, the AOJ should obtain all VA treatment records dated since November 2014, as any such records may contain information and evidence relevant to the claims on appeal.  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal (to particularly include with respect to private (non-VA) medical treatment)), explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the action requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since November 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, current authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from an appropriate physician-preferably, one who has not previously provided an opinion in connection with this claim.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the opinion should include discussion of the Veteran's documented medical history and assertions.

After reviewing the evidence of record, the physician should clearly identify all musculoskeletal impairment of the left foot manifested by the Veteran since the August 2004 endoscopic plantar fasciotomy of the left foot-including intermetatarsal bursitis involving the 1st, 2nd, and 3rd spaces of the left foot (see May 2007 MRI report), mild degenerative changes between the cuboid and lateral cuneiform (see May 2010 left foot x-ray report), calcaneal heel spur (November 2013 left foot x-ray), as well as any other left foot impairment reflected in the f record since August 2004.  

Then, with respect to each identified impairment, (to include those noted above), the physician should provide an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such impairment constitutes additional disability incurred as a result of the August 2004 endoscopic plantar fasciotomy of the left foot. 

If so, the physician should also opine whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

In addressing the above, the physician must consider and discuss all pertinent lay and medical evidence, to include the opinion of the VA clinician who, during the May 2010 neurology consultation, noted the Veteran's report that her left foot pain is the same since its onset following the August 2004 endoscopic plantar fasciotomy and opined that the characteristics of her pain suggest that it is musculoskeletal rather than neurological in origin.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


